CLARA Sheets, the granddaughter of William H. Sheets, deceased, recovered a judgment against his estate in the county court of Prowers county based upon a claim for services rendered as housekeeper, nurse and attendant for the deceased for nine years prior to his death. An *Page 440 
appeal was taken to the district court and upon a trial to the court, the court found: "That the claimant rendered services for the said decedent as his housekeeper and assistant, under an agreement between the father of this claimant and the deceased, for a period of approximately 373 weeks; and that a reasonable compensation for such services is seven dollars per week, over and above the board, clothing and other expenses of maintenance. That the total amount due this claimant, from the said estate, is $2,611.00," and entered judgment accordingly, to review which this writ is prosecuted.
[1] The record discloses that in January, 1920, William H. Sheets and his wife were aged people living alone in Lamar, Colorado; that Mrs. Sheets became sick and upon request of her husband, his son, E. E. Sheets and his daughter Clara, the claimant, who were then living in Kay county, Oklahoma, came to Lamar and Clara took charge as housekeeper, nurse and companion. Mrs. Sheets died about six weeks later and the claimant remained in the same capacity with her grandfather until his death some nine years later. For a period of about a year and a half, Clara's father bore her expenses, but in the fall of 1921, William H. Sheets agreed with his son that if Clara would remain with him he would bear all her expenses and in addition would "pay her well." This arrangement was communicated to Clara who, consenting thereto, performed the services for which compensation is here sought.
Plaintiff in error claims that Clara Sheets was a member of the family of William H. Sheets and her services were rendered gratuitously. A sufficient answer is that the record contains ample evidence to sustain the finding of the court above quoted.
Judgment affirmed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE BUTLER concur. *Page 441